EXHIBIT 10.54.2

 

JOINDER BY AND AGREEMENT OF NEW INDEMNITOR

 

LODGING FUND REIT III, INC., a Maryland corporation ("REIT"), and LODGING FUND
REIT III OP, LP, a Delaware limited partnership ("Fee Borrower Member", together
with REIT, collectively, "New Indemnitor"), the New Indemnitor referred to in
the Agreement to which this New Indemnitor Joinder is attached,  intending to be
legally bound and assume the obligations under the Guaranty and the
Environmental Indemnity pursuant to the provisions of this New Indemnitor
Joinder, jointly and severally represents and warrants to and acknowledges and
agrees with Lender the following:

 

Defined Terms.  All capitalized terms used in this New Indemnitor Joinder,
unless defined below, shall have the meanings given such terms in the Agreement,
and if not defined therein, then in the Original Indemnitor Joinder attached
thereto.

Benefit to New Indemnitor.  Each New Indemnitor, owning a direct and/or indirect
interest in New Borrower as a result of the Requested Actions, shall receive a
substantial benefit from Lender's consent to the Requested Actions.

Assumption by New Indemnitor of Guaranty.  New Indemnitor, jointly and
severally, assumes and agrees to be liable and responsible for and bound by,
from and after the Effective Date, all of Original Indemnitor's obligations,
agreements and liabilities, including but not limited to the jury waiver and
other waivers set forth therein, under the Guaranty, as amended by this New
Indemnitor Joinder, as fully and completely as if the New Indemnitor had
originally executed and delivered such Guaranty as amended by this New
Indemnitor Joinder, as the guarantor/indemnitor thereunder.  New Indemnitor
further agrees to pay, perform and discharge each and every obligation of
payment and performance of any guarantor/indemnitor under, pursuant to and as
set forth in the Guaranty, as amended by this New Indemnitor Joinder, at the
time, in the manner and otherwise in all respects as therein provided.
Notwithstanding the foregoing, with respect to the environmental obligations
under Section 1.1 of the Guaranty, as it relates to the Borrower's Recourse
Environmental Obligation, the liability of New Indemnitor shall be joint and
several with that of New Borrower and, if applicable, Original Borrower and
Original Indemnitor and shall not be limited to environmental obligations
occurring from and after the Effective Date.  From and after the Effective Date,
the Guaranty is amended to provide that all references to the term "Borrower"
used in the Guaranty shall mean and refer to New Borrower and the term
"Guarantor" used in the Guaranty shall mean and refer to New Indemnitor.

Assumption by New Indemnitor of Environmental Indemnity.  New Indemnitor,
jointly and severally, by this New Indemnitor Joinder assumes and agrees to be
liable and responsible for and bound by all of the Original Indemnitor's
obligations, agreements and liabilities, including but not limited to the jury
waiver and other waivers set forth therein, under the Environmental Indemnity as
fully and completely as if New Indemnitor had signed such Environmental
Indemnity, as amended by this New Indemnitor Joinder, as the
indemnitor/guarantor thereunder, including without limitation, all of those
obligations, agreements and liabilities which would have been the obligations,
agreements and liabilities of Original Indemnitor, without regard to when such
obligations, agreements and liabilities arise, accrue or have arisen or accrued
and without regard to the Original Indemnitor's responsibility therefore, if
any.  New Indemnitor further agrees to pay, perform, and discharge each and
every obligation of payment and performance of any guarantor/indemnitor under,
pursuant to and as set forth in the Environmental Indemnity, as amended by this
New Indemnitor Joinder, at the time, in the manner and otherwise in all respects
as therein provided.   The liability of New Indemnitor under this paragraph
shall be joint and






several with that of New Borrower and, if applicable, Original Borrower and
Original Indemnitor.  From and after the Effective Date, the Environmental
Indemnity is amended to provide that all references to the term "Borrower" used
in the Environmental Indemnity shall mean and refer to the New Borrower and the
term "Indemnitor" used in the Environmental Indemnity shall mean and refer to
the New Indemnitor. 

Confirmation of Representations; Additional Representations.  New Indemnitor
confirms (a) the representations and warranties and agrees to the covenants
regarding New Indemnitor set forth in the Agreement, including, but not limited
to, obligations to pay the Indemnifications Costs and (b) the truth and accuracy
of all representations and warranties set forth in the Guaranty and
Environmental Indemnity, as applicable.  New Indemnitor represents and warrants
that New Indemnitor received copies of the Guaranty and the Environmental
Indemnity from Original Indemnitor, which copies were warranted by Original
Indemnitor as being true and complete copies of such documents.

Authority Representations by New Indemnitor. 

The execution and delivery of this New Indemnitor Joinder, and performance by
New Indemnitor under the New Indemnitor Joinder, the Guaranty and the
Environmental Indemnity will not (a) violate any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to New Indemnitor or (b) result in a
breach of or constitute or cause a default under any indenture, agreement, lease
or instrument to which New Indemnitor is a party or by which the Property may be
bound or affected.

REIT is a duly organized, validly existing corporation in good standing under
the laws of the State of Delaware and is qualified to transact business in the
State of Texas.  Katie Cox, as Chief Financial Officer of REIT, acting alone
without the joinder of any other officer, director or shareholder of REIT or any
other party, has the power and authority to execute this New Indemnitor Joinder
on behalf of and to duly bind REIT.

Fee Borrower Member is a duly organized, validly existing limited partnership in
good standing under the laws of the State of Delaware and is qualified to
transact business in the State of Texas.  REIT, as the general partner of Fee
Borrower Member, acting alone without the joinder of any other partner of Fee
Borrower Member or any other person has the power and authority to execute this
New Indemnitor Joinder on behalf of and to duly bind Fee Borrower Member. Katie
Cox, as Chief Financial Officer of REIT, acting alone without the joinder of any
other officer, director or shareholder of REIT or any other party, has the power
and authority to execute this New Indemnitor Joinder on behalf of and to duly
bind REIT and Fee Borrower Member.

 

Notices to New Indemnitor.  Lender shall deliver any notices to New Indemnitor
which are required to be delivered pursuant to the Guaranty and the
Environmental Indemnity, or are otherwise delivered by the Lender thereunder at
Lender's sole discretion, to New Indemnitor at the following address:








 

 

 

 

LODGING FUND REIT III, INC.

LODGING FUND REIT III OP, LP

1635 43rd Street South, Suite 205

Fargo, North Dakota  58103

Attn: Sam Montgomery

 

With copy to:

 

McShane & Bowie, P.L.C.

99 Monroe Avenue NW, Suite 1100

Grand Rapids, Michigan  49503

Attn:  John Faris, Esq.

 

 

All notices to be sent by New Indemnitor to Lender under the Guaranty, the
Environmental Indemnity and Loan Documents shall be sent to Lender in the manner
set forth in and at the address shown in Section 4.6 of the Agreement.

Joint and Several Liability.  If New Indemnitor consists of more than one person
or party, the obligations and liabilities of each such person or party shall be
joint and several.

Governing Law.  This New Indemnitor Joinder shall be interpreted, construed, and
enforced in accordance with the governing law provisions of the Guaranty and the
Environmental Indemnity, as applicable.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 








New Indemnitor has executed and delivered this New Indemnitor Joinder to be
effective as of the Effective Date of the Agreement.

 

 

 

 

 

 

 

 

    

 

NEW INDEMNITOR:

 

Witnesses:

 

 

 

 

LODGING FUND REIT III, INC.,

a Maryland corporation

 

 

 

 

 

/s/ Mitch Bossert

 

By:

/s/ Katie Cox

 

Print Name: Mitch Bossert

 

Name:

Katie Cox

 

 

 

Title:

Chief Financial Officer

/s/ Angie Stock

 

 

 

Print Name: Angie Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF NORTH DAKOTA

)

 

)

COUNTY OF CASS

)

 

 

On December 26 , 2019, before me, Jennifer Moum , personally appeared Katie Cox
who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of North Dakota
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature /s/  Jennifer Moum  (Seal)

Jennifer Moum

Notary Public

State of North Dakota

My Commission Expires April 25, 2022

 







 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

NEW INDEMNITOR:

 

Witnesses:

 

 

 

 

LODGING FUND REIT III, OP, LP.,

a  Delaware limited partnership

 

 

 

 

 

/s/ Mitch Bossert

 

By:

Lodging Fund REIT III, Inc.,

 

Print Name: Mitch Bossert

 

 

a Maryland corporation,

 

 

 

 

as general partner

/s/ Angie Stock

 

 

 

Print Name: Angie Stock

 

 

 

 

 

 

By:

/s/ Katie Cox

 

 

 

 

Name:

Katie Cox

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

STATE OF NORTH DAKOTA

)

 

)

COUNTY OF CASS

)

 

 

On December 26 , 2019, before me, Jennifer Moum , personally appeared Katie Cox
who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of North Dakota
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature /s/  Jennifer Moum  (Seal)

Jennifer Moum

Notary Public

State of North Dakota

My Commission Expires April 25, 2022

 

 

 

